DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of Examiner, Group and/or Art Unit location

	The Examiner, Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1647, Regina M. DeBerry. 
	

Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 12 March 2021, have been entered in full. Claims 1-14, 18-24, 29 and 31-40 are canceled. Claims 15, 17, 27 and 30 are amended. Claims 15-17, 25-28, 30, 41 and 42 are under examination. 
 Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 11 June 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
The provisional rejection to claims 15-17 and 25-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 18, 21, 24, 27-29, 31-39 of copending Application No. 16/377,089, as set forth at pages 2-6 of the previous Office Action (12 November 2020), is withdrawn in view of Applicant’s argument that on January 
 The rejection to claims 15, 17 and 25-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as set forth at pages 7-11 of the previous Office Action (12 November 2020), is withdrawn in view of the amendment (11 June 2021). 
The rejection to claims 15, 26-30, 34, 36, and 37-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, as set forth at pages 11-16 of the previous Office Action (12 November 2020), is withdrawn in view of the amendment (11 June 2021). 
MATTER OF RECORD
	Applicant’s arguments will not be addresses because all of the previous rejections are withdrawn. Please see the new rejections below. 


NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 25-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 15 recites, “A method for treating obesity associated with or caused by a signaling-defective or signaling impaired leptin receptor (LEPR) mutation in a subject in need thereof, the method comprising administering, to the subject…an antibody or antigen binding fragment thereof…wherein, when HEK293 cell expressing LEPR said mutation is contacted with the antibody or antigen-binding fragment, the level of Y705 phosphorylated STAT3 increases in the cell relative to a cell not contacted with the antigen or antigen-binding fragment. 
	The claim is indefinite because it relates to an in vivo treatment; i.e. administering an antibody or antigen-binding fragment to a subject with a LEPR mutation in order to treat obesity. However, the claim also recites “wherein when a HEK293 cell expressing LEPR having said mutation is contacted with the antibody or antigen-binding fragment, the level of Y705 phosphorylated STAT3 increases in the cell relative to a cell not contacted with the antigen or antigen-binding fragment.”. 
    	HEK293 cells are reporter cell lines employed in vitro assays. Indeed, the instant specification teaches HEK293 cells as such.
 The metes and bounds of the instant claims cannot be determined because it is unclear if the claim reads on gene therapy wherein a multicellular living subject is transfected with HEK293 cells expressing a signaling defective or signaling impaired leptin receptor mutation. 


Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Enablement 
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 25-28, 30, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification teaches LEPR mutants have been identified that exhibit defective or impaired leptin-mediated signaling and are associated with early-onset obesity. LEPR-A409E is a signaling-defective mutant LEPR protein that does not transduce leptin signals to STAT3.  The A409E mutant was originally identified as a monogenic cause of early onset obesity. LEPR-P316T is a signaling-impaired mutant LEPR protein that has also been shown to be associated with early-onset obesity. 
Example 8 teaches the ability of anti-LEPR antibodies of the invention to stimulate LEPR signaling in cell lines expressing signaling-defective or signaling-impaired LEPR 
The specification is not enabled for the following reasons:
1. Claims 15-17, 25-28, 30, are drawn to treating obesity associated with or caused by a signaling defective or signaling impaired leptin receptor mutation in a subject….wherein when a HEK293 cell expressing LEPR having said mutation is 
Instant claim 16 further recites that the instant signaling defective or signaling impaired LEPR mutation is LEPR-A409E or LEPR-P316T
The instant specification (i.e. Example 8) teaches agonist anti-LEPR antibodies of the present invention (H4H16650 and H4H16679) were shown in these experiments to stimulate LEPR signaling in cells expressing the LEPR-A409E mutant or the LEPR-P316T mutant (as measured by STAT3 expression).
However, such would not be tantamount to treating obesity in a subject. One cannot extrapolate the teaching of the specification to the claimed invention because there is no guidance on or exemplification of administering the claimed antibodies to an obese subject with the LEPR-A409E mutation or with the LEPR-P316T mutation. The in vitro experimental data presented is clearly not drawn to obese subjects with such mutation.
See Justice et al. who teach, “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically’. Justice et al. teach that in one example, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions. Justice 
2. Even if the specification was enabled for treating obesity associated with or caused by a signaling defective or signaling impaired leptin receptor (LEPR) mutation in a subject, it would only be enabled for signaling defective or signaling impaired leptin receptor (LEPR) mutations that are LEPR-A409E or LEPR-P316T.  It would not be enabled for treating obesity associated with any signaling defective or signaling impaired leptin receptor (LEPR) mutation. 
Indeed, Example 8 teaches other signaling-defective or signaling-impaired LEPR mutants were tested in this assay but were not activated by anti-LEPR mutants (data not shown), suggesting that this rescue effect may be mutant-dependent. Thus it cannot be said that the specification provides the necessary guidance. It would have unpredictable what affects the administered antibody would on any signaling defective or signaling impaired leptin receptor (LEPR) mutation in a subject. 
3.  The instant claim reads on gene therapy because of the limitation “wherein when a HEK293 cell expressing LEPR having said mutation is contacted with the antibody or antigen binding fragment the level of Y705 phosphorylated STAT3 increases in the cell relative to a cell not contacted with the antigen or antigen binding fragment”. However, there are no methods or working examples disclosed in the instant application whereby 
   	Gene therapy is unpredictable and complex.  Relevant literature teaches that since 1990, about 3500 patients have been treated via gene therapy and although some evidence of gene transfer has been seen, it has generally been inadequate for a meaningful clinical response (Phillips, A., The challenge of gene therapy and DNA delivery. J Pharm. Pharmacology 53: 1169-1174, 2001).  Additionally, the major challenge to gene therapy is to deliver DNA to the target tissues and to transport it to the cell nucleus to enable the required protein to be expressed (Phillips, A.; pg. 1170, paragraph 1).  Phillips also states that the problem with gene therapy is two-fold: 1) a system must designed to deliver DNA to a specific target and to prevent degradation within the body, and 2) an expression system must be built into the DNA construct to allow the target cell to express the protein at therapeutic levels for the desired length of time (pg. 1170, paragraph 1). 
	In addition, the claims recite HEK293 cells, which the specification teaches as reporter cells. The specification and the art of record fail to teach that these types of cells can be administered to a subject to express a particular mutated gene. 
	4.  Instant claims 41 and 42 are drawn to treating any disease or condition associated with or caused by any signaling defective or signaling impaired leptin receptor (LEPR) mutation in a subject comprising administering any antibody or antigen binding fragment thereof that competes for binding to LEPR or binds LEPR at the same epitope 
	Regarding treating any disease or condition associated with or caused by any signaling defective/signaling impaired leptin receptor (LEPR) mutation;  the previous Examiner addressed why such claims (e.g. claims 15, 17 and 25-40)  would not be enabled for this breadth and provided references. The same reasoning applies for claims 41 and 42. For review, please see the previous Office Action (Office Action dated 12 November 2020, pages 7-16). 
	Regarding the administered antibody or antibody antigen binding fragment, it is noted that the specific structures/sequences (VH/VL SEQ ID NOs) recited in the claims are to the reference antibody, not to the antibody being administered.
Structurally, the claims does not limit the number of modifications made in the administered antibody or antigen binding fragment thereof when compared to those employed in the Examples. Functionally, the claims require that the antibody binds LEPR, activates LEPR signaling, competes for binding to LEPR/binds LEPR at the same epitope as an antibody that comprises LCVD (SEQ ID N:10) and HCVD (SEQ ID NO:26) AND treats any disease or condition associated with or caused by any signaling defective or signaling impaired leptin receptor (LEPR) mutation in a subject. 
	While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable 
 	Certain positions in the antibody’s sequence are critical to its structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Al Qaraghuli et al. who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Al Qaraghuli et al. Antibody-
	Due to inherent unpredictable of what affects the claimed antibody would in a subject having any signaling defective or signaling impaired leptin receptor (LEPR) mutation; the large quantity of experimentation necessary to treat obesity associated with any signaling defective or signaling impaired leptin receptor (LEPR) mutation; the large quantity of experimentation necessary to generate the infinite number of antibody derivatives recited in the claims 41 and 42 and screen same for the activity of competing for binding to LEPR/binding LEPR at the same epitope as a reference antibody comprising a light chain variable region (LCVR)(SEQ ID NO:10) and a heavy chain variable region (HCVR)(SEQ ID NO:26) and treating any disease or condition associated with or caused by any signaling defective or signaling impaired leptin receptor (LEPR) mutation in a subject; the lack of direction/guidance presented in the specification regarding same;  the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the use of proper animal models; the state of the art which establishes the unpredictability of gene therapy and the state of the art which establishes that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions; undue 

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed method requires the use of undisclosed antibodies and antigen-binding fragments thereof. In order to evidence possession of the claim methods, one 
The instant claims are drawn to a genus of antibodies based entirely on function; the function that they compete for binding to LEPR/bind LEPR at the same epitope as an antibody that comprises a LCVD (SEQ ID NO:10) and a HCVD (SEQ ID NO:26)  AND activates LEPR signaling AND treats any disease or condition associated with or caused by a signaling defective or signaling impaired leptin receptor mutation in a subject.  The instant claims fail to recite any meaningful structural limitations for the administered antibody. Accordingly, the claims recite a vast genus of antibodies that have the functional limitations that they must bind LEPR, activate LEPR signaling and treat obesity, but have no structural limitations. The specific structures/sequences (VH/VL SEQ ID NOs) recited in the claims are to the reference antibody, not to the antibody being administered.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation: As was stated above, the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the 
In addition, the art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well (Edwards et al. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS. Journal of Molecular Biology 334:103-118; 2003).
 Lloyd et al. (Modelling the human immune response: performance of a 10(11) human antibody repertoire against a broad panel of therapeutically relevant antigens. Protein Engineering, Eng. Design & Selection 22(3): 159-168; 2009) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said 
Goel et al. (Plasticity within the antigen-combining site may manifest as molecular mimicry in the humoral immune response. J. Immunol. 173: 7358-7367; 2004) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (Adjustable locks and flexible keys: plasticity of epitope-paratope interactions in germline antibodies. J. Immunol. 192: 5398-5405; 2014) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct 
Poosarla et al. (Computational De Novo Design of Antibodies Binding to a Peptide With High Affinity.  Biotechn. Bioeng. 114(6): 1331 -1342; 2017) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Rabia, et al. (Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility. Biochemical Engineering Journal 137:365-374; 2018) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind the leptin receptor (LEPR) and how to test them for desired binding and therapeutic activities, only two species (agonist anti-LEPR antibodies H4H16650 and H4H16679) were shown to stimulate LEPR signaling in cells expressing the LEPR-A409E mutant or the LEPR-P316T mutant (as measured by STATS expression). 
However, the two species (agonist anti-LEPR antibodies H4H16650 and H4H16679) were not shown to actually have the function of treating obesity in a subject with the LEPR-A409E mutation or the LEPR-P316T mutation.  Accordingly, the specification describes no species of antibody having the structure and functions required by the claims. No species within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical 
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  
The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen (LEPR) and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating obesity associated with or caused by a signaling-defective or signaling impaired LEPR mutation in a subject (e.g. LEPR-A409E mutation or the LEPR-P316T mutation)   


Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 25-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
The specification as originally filed does not provide support for the invention as now claimed:
wherein when a HEK293 cell expressing LEPR having said mutation is contacted with the antibody or antigen binding fragment the level of Y705 phosphorylated STAT3 increases in the cell relative to a cell not contacted with the antigen or antigen binding fragment”
Applicant’s amendment, filed 11 June 2021, asserts that no new matter has been added and directs support to paragraphs [0111] and [0112], Example 8, and Figures 2A-2C. 
The Examiner cannot find the wording or connotation of the instant claim from said sections.  The Examiner has found the following teachings in Example 8:
“In this Example, the ability of anti-LEPR antibodies of the invention to stimulate LEPR signaling in cell lines expressing signaling-defective or signaling-impaired LEPR mutants was assessed. In particular, reporter cell lines (HEK293) were constructed expressing either wild-type LEPR, LEPR-A409E (signaling-defective) or LEPR-P316T (signaling-impaired). Cells were treated with either vehicle only, recombinant human leptin, control IgG, or agonist anti-LEPR antibodies of the present invention (H4H16650 or H4H16679), and the extent of LEPR signaling (as measured by Western blot detection of pSTAT3-Y705 expression relative to STAT3 expression) was determined. The agonist anti-LEPR antibodies of the present invention (H4H16650 and H4H16679) were shown in 
The claim amendment results in new matter because it reads on gene therapy; a multicellular subject is transfected with HEK293 cells expressing any signaling defective or signaling impaired leptin receptor mutation. 
The specification as filed does not provide a written description or set forth the metes and bounds of this "limitations". The instant claim now recite limitations which were not disclosed in the specification as filed, and now change the scope of the instant disclosure as-filed.  Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13, 14, 17-20, 25-31 of U.S. Patent No. 10,618,968 Wauman et al. (Leptin receptor signaling: pathways to leptin resistance. Frontiers in Bioscience 16:2771-2793; June 1, 2011).
The instant claims are drawn to a method for treating a disease or condition associated with or caused by a signaling defective or signaling impaired leptin receptor mutation in a subject comprising administering to the subject a pharmaceutical acceptable carrier or diluent and an antibody or antigen binding fragment thereof that competes for binding to LEPR or binds LEPR at the same epitope as an antibody that comprises LCVR SEQ ID NO:10  and HCVD SEQ ID NO:26. 
The claims of U.S. Patent No. 10,618,968 are drawn to a method for treating a disease or condition associated with or caused by leptin deficiency or leptin resistance,  comprising administering a pharmaceutical composition comprising a pharmaceutically acceptable carrier or diluent  and an antibody or antigen-binding fragment thereof comprising a LCVD comprising the amino acid sequence set forth in SEQ ID NO:10; and a HCVD comprising the amino acid sequence set forth in SEQ ID NO: 2, SEQ ID NO:26 or SEQ ID NO:34. The claims of U.S. Patent No. 10,618,968 are further drawn to various diseases or conditions associated with or caused by leptin deficiency or leptin resistance. 
The claims of U.S. Patent No. 10,618,968 do not teach treating a disease or condition associated with or caused by a signaling defective or signaling impaired leptin receptor (LEPR) mutation in a subject. 
Wauman et al. teach that the leptin receptor (ObR) is a single membrane spanning receptor. Wauman et al. teach leptin resistance and that multiple factors may underlie the molecular mechanism leading to the onset of leptin resistance, including leptin signaling (like the control of ObR expression or negative feedback regulation).  Wauman et al. teach 
It would have been obvious to modify a method for treating a disease or condition associated with or caused by leptin deficiency or leptin resistance, as taught in the claims of U.S. Patent No. 10,618,968 to include treating a disease or condition associated with or caused by a signaling defective or signaling impaired leptin receptor (LEPR) mutation in a subject.. One having ordinary skill in the art would have been motivated to make such modifications for the following reasons:
Wauman et al. teach that the underlying molecular mechanism of leptin resistance includes signaling defective or signaling impaired leptin receptor (LEPR) mutations or knockouts. The species of treating particular diseases or conditions associated with or caused by leptin deficiency or leptin resistance, as taught in the claims of U.S. Patent No. 10,618,968, renders the genus of treating any disease or any condition associated with or caused by a signaling defective or signaling impaired leptin receptor mutation, as taught in the instant claims, obvious.  Lastly, the administered antibody or antigen-binding fragment thereof comprising a LCVD (SEQ ID NO:10) and a HCVD (SEQ ID NO:26) taught in the claims of U.S. Patent No. 10,618,968, are the same amino acid sequences recited for the reference antibody in the instant claims.  


			Conclusion
No claims are allowed. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/18/2021